DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-21 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/12/2019 and 02/21/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitation “according to claim 11” in line 1 of the claim. Due to antecedent basis issues with the limitation “said sealing material” in lines 1-2 of the claim, this appears to mean “according to claim 17”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa Japanese Patent Document JP 2000285777 A (hereinafter “Yoshikawa”).
Regarding claim 11, Yoshikawa teaches an electronic assembly (i.e. protection element A)(fig.1), comprising: at least one circuit board (i.e. insulating substrate 1)(fig.1) formed with conductor tracks (i.e. electrodes 3 and 4)(fig.1); at least one current-limiting arrangement (i.e. fusible alloy 5)(fig.1) being a thermal predetermined breaking point in at least one of said conductor tracks (implicit); and a fire-containment device at said current-limiting arrangement (i.e. cap 11)(fig.1).
Regarding claim 12, Yoshikawa teaches the electronic assembly according to claim 11, wherein said fire- containment device comprises, or consist of, an airtight hood (refer to abstract) disposed above said current-limiting arrangement (refer to abstract) and enclosing a surroundings of said current-limiting arrangement in an airtight manner (refer to abstract).
Claims 11 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. International Patent Document WO 2008113343 A2 (hereinafter “Becker”).
Regarding claim 11, Becker teaches an electronic assembly (refer to fig.1), comprising: at least one circuit board (i.e. circuit board 1)(fig.1) formed with conductor tracks (i.e. conductor tracks 4)(fig.1); at least one current-limiting arrangement (i.e. bottleneck 5)(fig.1) being a thermal predetermined breaking point in at least one of said conductor tracks (implicit); and a fire-containment device at said current-limiting arrangement (i.e. solder 10)(fig.7).
Regarding claim 19, Becker teaches the electronic assembly according to claim 11, wherein said fire- containment device has a flame-retardant material arranged adjacent said current- limiting arrangement (implicit)(refer to solder 10)(fig.7).
Regarding claim 20, Becker teaches the electronic assembly according to claim 11, wherein said fire- containment device consists of a flame-retardant material arranged adjacent said current-limiting arrangement (implicit)(refer to solder 10)(fig.7).
Regarding claim 21, Becker teaches a motor vehicle (refer to page 1 “A protection of the components, which are operated in particular without further current limiting directly to a high-current battery, such. in motor vehicles, is therefore required to avoid such cases safely”), comprising the electronic assembly according to claim 11 (refer to the rejection of claim 11 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa as applied to claim 12 above, and further in view of Suzuki et al. Japanese Patent Document JP H03263726 A (hereinafter “Suzuki”).
Regarding claim 13, Yoshikawa teaches the electronic assembly according to claim 12, however Yoshikawa does not teach wherein said hood is a metal hood. However Suzuki teaches wherein said hood is a metal hood (refer to [0003]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Yoshikawa to include the metal hood of Suzuki to provide the advantage of providing a strong hood which will protect the fuse from damage, thereby ensuring that the fuse works as designed.
Regarding claim 14, Yoshikawa and Suzuki teach the electronic assembly according to claim 13, however they do not teach wherein said metal hood is soldered onto said circuit board However, official notice is taken to note that the uses and benefits of having wherein said metal hood is soldered onto said circuit board is known and expected within the protection art. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use solder to attach the metal hood to the circuit board to provide the advantage of using a well-known and simple technique to attach an object or device to a circuit board.
Regarding claim 15, Yoshikawa and Suzuki teach the electronic assembly according to claim 13, wherein said metal hood is adhesively bonded to said circuit board (refer to Yoshikawa adhesive 12)(fig.1).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and Suzuki as applied to claim 13 above, and further in view of Hakonen European Patent Document EP 1045625 A1 (hereinafter “Hakonen”).
Regarding claim 16, Yoshikawa and Suzuki teach the electronic assembly according to claim 13, however they do not teach wherein said metal hood is form-fittingly or frictionally connected to said circuit board. However Hakonen teaches wherein said metal hood is form-fittingly or frictionally connected to said circuit board (refer to [0011]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Yoshikawa and Suzuki to include the attachment method of Hakonen to provide the advantage of using a well-known and simple technique to attach an object or device to a circuit board.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa as applied to claim 12 above, and further in view of Galloway et al. U.S. Patent No. 4,689,597 (hereinafter “Galloway”).
Regarding claim 17, Yoshikawa teaches the electronic assembly according to claim 12, however Yoshikawa does not teach the electronic assembly which further comprises a housing and wherein said airtight hood has a cover formed by a portion of said housing, wherein said hood has sidewalls formed at least partly by a sealing material applied to said circuit board and surrounding said current-limiting arrangement, such that said hood encloses the surroundings of said current-limiting arrangement in an airtight manner. However Galloway teaches the electronic assembly which further comprises a housing (refer to fig.2) and wherein said airtight hood has a cover (i.e. sealing member 22)(fig.2) formed by a portion of said housing (implicit), wherein said hood has sidewalls (i.e. housing 12)(fig.2) formed at least .
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 18 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 18, especially wherein said sealing material is a thermally conductive material.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839